DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a second coil… that is disposed on the first coil, the second coil being spaced apart from the first coil”. It is unclear how the second coil can be 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20150107514 A1), and further in view of Park et al. (KR100825078 B1).
Regarding claim 1, Chen teaches an imprint pressure roller device ([0005] transferring patterns to be printed in the roll-to-roll printing system; see 10 in Figures 1 and 7), comprising: a roller member (printer roller 90) having a shaft ([0022] stepper motor (not shown) may be connected to the shaft of the print roller 90), the roller member to apply pressure downward while rotating ([0026] third set of activators 301, 302 may also be arranged in the third mechanism 30 to spin the print roller 90 and [0027] contact pressure between the printing roller 90 and the web 41), opposite ends of the shaft being coupled to respective bearing blocks ([0027] air bearings are used to guide the motions of both the impression and print rollers 90; see Figure 7); and a frame (see monolithic flexures 11 and 12 in Figure 1) coupled to the respective bearing blocks to support the roller member and the bearing blocks ([0018] flexures 11 and 12 are configured to support the opposite ends of the print roller 90). However, Chen fails to teach wherein each of the bearing blocks include: a coupling portion that is connected to the shaft; a core portion that extends from the coupling portion in a vertical direction; a first 
In the same field of endeavor pertaining to a brake device for tension control of a printing machine, Park teaches wherein each of the bearing blocks (braking device 10) include: a coupling portion that is connected to the shaft (Abstract: bearing-coupled to the rotating shaft); a core portion (see disc 20 in Figure 4A) that extends from the coupling portion (bearing mounted in 71 combination; pg. 4 line 7) in a vertical direction (see 20 extending in vertical direction in Figure 4A); a first coil (plurality of coils wound 41) that completely surrounds sides of the core portion (see 41 at either side end of 20 in Figure 4A); and a second coil (plurality of coils wound 41) that completely surrounds the sides of the core portion (see 41 at either side end of 20 in Figure 4A) and is disposed on the first coil, the second coil being spaced apart from the first coil (see 41 at either side end of 20 in Figure 4A). The bearing block of Park has improved reactivity with a maximum torque that is obtained with a small amount of current, resulting in tension control with a quick response and lower energy use (has improved reactivity, can change the internal structure of the MR brakes of the maximum torque obtained with a small amount of current so doing, quick response is that this enables the provision of a useful apparatus for the volume reduction and energy savings; pg. 6 line 5-8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bearing block of Chen with the bearing 
Regarding claim 2, Chen modified with Park teaches the roller device as claimed in claim 1. However, Chen modified with Park fails to teach wherein the first and second coils are not in contact with the core portion.
In the same field of endeavor pertaining to a brake device for tension control of a printing machine, Park teaches wherein the first and second coils are not in contact with the core portion (see bobbin 40 separating coils 41 from core portion 30 in Figure 4A).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the first and second coils of Chen modified with Park to not be in contact with the core portion, as taught by Park, for the benefit of having tension control between the bearing and roller with a quick response and lower energy use, as discussed in claim 1.
Regarding claim 6, Chen modified with Park teaches the roller device as claimed in claim 1. However, Chen modified with Park fails to teach wherein the bearing block includes a housing that supports the core portion and the first and second coils.
In the same field of endeavor pertaining to a brake device for tension control of a printing machine, Park teaches wherein the bearing block includes a housing (MR brake housing 30) that supports the core portion and the first and second coils (see 30 in Figure 4B).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the bearing block of Chen modified with Park include a housing that supports the core portion and the first and second coils, as taught by 
Regarding claim 7, Chen modified with Park teaches the roller device as claimed in claim 6. However, Chen modified with Park fails to teach wherein the housing includes: an outer wall that covers the core portion and the first and second coils; a protrusion that protrudes inward from the outer wall; and a through-hole in the protrusion, the core portion passing through the through-hole.
In the same field of endeavor pertaining to a brake device for tension control of a printing machine, Park teaches wherein the housing includes: an outer wall (see interface between 20 and 30 in Figure 4B; see modified Figure 4B below) that covers the core portion and the first and second coils (see Figure 4B); a protrusion that protrudes inward from the outer wall (see inward protrusion in modified Figure 4A below); and a through-hole in the protrusion (see modified Figure 4B below), the core portion passing through the through-hole (see modified Figure 4B below).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the housing of Chen modified with Park include: an outer wall that covers the core portion and the first and second coils; a protrusion that protrudes inward from the outer wall; and a through-hole in the protrusion, the core portion passing through the through-hole, as taught by Park, for the benefit of having tension control between the bearing and roller with a quick response and lower energy use, as discussed in claim 1.

    PNG
    media_image1.png
    314
    357
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    559
    620
    media_image2.png
    Greyscale

Regarding claim 8, Chen modified with Park teaches the roller device as claimed in claim 7. However, Chen modified with Park fails to teach wherein the core portion includes: a body that passes through the through-hole and is surrounded by the first and second coils; and a head that extends from the body, has a diameter greater than that of the through-hole, and is located on the protrusion.
In the same field of endeavor pertaining to a brake device for tension control of a printing machine, Park teaches wherein the core portion includes: a body (white area within the core portion) that passes through the through-hole (see modified Figure 4B as discussed in claim 7) and is surrounded by the first and second coils (see 41 at either side end of 20 in Figure 4A); and a head (seal 60) that extends from the body (see Figure 4A), has a diameter greater than that of the through-hole, and is located on the protrusion (see Figure 4A).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the core portion of Chen modified with Park include: a body that passes through the through-hole and is surrounded by the first and second coils; and a head that extends from the body, has a diameter greater than that of the through-.

Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20150107514 A1) and Park et al. (KR100825078 B1) as applied to claim 1 above, and further in view of Thaxton et al. (US 20030164654 A1).
Regarding claim 3, Chen modified with Park teaches the roller device as claimed in claim 1. However, Chen modified with Park fails to teach wherein the first coil forms a first magnetic field of a first direction in response to a first current, and the second coil forms a second magnetic field of a second direction in response to a second current, wherein the first and second directions are vertical directions.
In the same field of endeavor pertaining to magnetic bearings, Thaxton teaches wherein the first coil (winding 24) forms a first magnetic field of a first direction in response to a first current ([0024] magnetic fields produced by the windings…  by AC signals supplied from the control unit 28), and the second coil (winding 26) forms a second magnetic field of a second direction in response to a second current ([0024] magnetic fields produced by the windings… by AC signals supplied from the control unit 28), wherein the first and second directions are vertical directions ([0024] but also to produce instantaneous forces attracting or opposing the permanent magnets; see opposing arrows Fz in Figure 1). The magnetic bearing of Thaxton can provide complete six-degrees of freedom stabilization, and stabilize and control even severe 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first and second coil of Chen modified with park form a first and second magnetic field in response to a first and second current in first and second directions that are vertical directions, for the benefit of stabilizing and controlling severe axial loading. 
Regarding claim 4, Chen modified with Park and Thaxton teaches the roller device as claimed in claim 3. However, Chen modified with Park and Thaxton fails to teach wherein the first and second directions are opposite directions. 
In the same field of endeavor pertaining to magnetic bearings, Thaxton teaches wherein the first and second directions are opposite directions (see opposing arrows Fz in Figure 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first and second magnetic force directions of Chen modified with Park and Thaxton to be opposite directions, as taught by Thaxton, for the benefit of stabilizing and controlling severe axial loading, as discussed in claim 3.
Regarding claim 5, Chen modified with Park and Thaxton teaches the roller device as claimed in claim 3. However, Chen modified with Park and Thaxton teaches fails to teach wherein magnitudes of the first and second magnetic fields are the same.
In the same field of endeavor pertaining to magnetic bearings, Thaxton teaches wherein magnitudes of the first and second magnetic fields are the same (Fz¬ arrows in Figure 1 are the same length).

Regarding claim 9, Chen modified with Park teaches the roller device as claimed in claim 1, Further, Chen teaches the roller device further comprising: a sensor (one or more sensors 4011) that senses pressure under the roller member ([0027] determine a contact pressure between the printing roller 90 and the web 41) that changes the pressure under the roller member ([0022] sensors provide high bandwidth (15 kHz) real-time position feedback for implementing closed-loop control. In addition, two load cells of 0.05 N resolution (TS-25-PC, MAGPOWR.) are placed at two ends of the impression roller to provide real-time force feedback and control the parallelism between the impression and print rollers 90). However, Chen modified with Park fails to teach the roller device further comprising a controller that changes the pressure by adjusting polarities and magnitudes of currents applied to the first and second coils.
In the same field of endeavor pertaining to magnetic bearings, Thaxton teaches the roller device further comprising a controller (control unit 28) that changes the pressure by adjusting polarities and magnitudes of currents applied to the first and second coils (it is known in the art that the current direction is switched in alternating current (AC); [0074] AC motoring/generating currents and the integrated magnetic bearings currents can be manipulated to alter the relative strengths of the air gap flux levels in adjacent offset rotor-
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the controller of Chen modified with Park change the roller pressure by adjusting polarities and magnitudes of currents applied to the first and second coils, as taught by Thaxton, for the benefit of stabilizing and controlling severe axial loading, as discussed in claim 3.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20110058357 A), and further in view of Hwang et al. (US20140252679 A1).
Regarding claim 10, Kim teaches an imprint pressure roller device (contactless imprinting apparatus 1), comprising: a chuck (chuck 57) to mount a substrate (flexible substrate 20) thereon; a roller member (roll 55) having a shaft (rotary shaft 50), opposite ends of the shaft being coupled to respective bearing blocks (bearing 40; see Figure 2), the roller member to rotate and press an imprint layer and a mold on the substrate (pattern is engraved on a roll containing a rotating cylindrical mold (55) and a flexible for printing a pattern of the roll 55; pg. 5 line 4-5) and a frame coupled to the bearing blocks to support the roller member and the respective bearing blocks (radial bearing 30 and the thrust bearing 40 may be configured to be fixed to the frame supporting it; pg. 5 line 12-13), and to move the roller member (Abstract: cylindrical mold rotates… radial bearings control a radial motion), wherein each of the bearing blocks include: a coupling portion that is connected to the shaft (rotating hollow cylindrical design coupled to the rotating shaft of the rotor of the cylinder mold radial bearing; pg. 9 line 
In the same field of endeavor pertaining to an imprint pressure roller device, Hwang teaches the roller member (pressing roller 311) moves in a first direction ([0065] pressing roller 311 of the stamping pressing unit 300 is moved in a direction X; see X direction in Figure 1), the roller member extending in a second direction perpendicular to the first direction ([0078] pressing roller 311 that is arranged in the widthwise direction of the flexible substrate "f"). The imprint pressure roller device of Hwang enables uniform nano patterning and mass production despite surface unevenness and surface roughness ([0007] embodies uniform nano patterning, enables mass production, and facilitates handling and replacement of a film stamp, in spite of existence of surface unevenness, foreign materials on a surface, surface roughness, etc).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the roller member of Kim to move in a first direction, the roller member extending in a second direction perpendicular to the first direction, as taught by Hwang, for the benefit of mass producing a uniform nano pattern despite surface unevenness and surface roughness.

    PNG
    media_image3.png
    399
    401
    media_image3.png
    Greyscale

Regarding claim 11, Kim modified with Hwang teaches the roller device as claimed in claim 10. Further, Kim teaches wherein the mold includes nanopatterns ([0007] inventive concept provides a large-scale imprint apparatus and method which embodies uniform nano patterning).
Regarding claim 12, Kim modified with Hwang teaches the roller device as claimed in claim 10. Further, Kim teaches wherein the bearing block allows the roller member to press the mold only with self-weight of the roller member ([0068] pressing roller 311 moves in the direction X, while pressing the flexible substrate "f" toward the stamp master "s" or the substrate "i").
Regarding claim 13, Kim modified with Hwang teaches the roller device as claimed in claim 10.  Further, Kim teaches wherein the first and second coils form magnetic fields of different directions (the coil (31b, 32b) when current flows in said core (31a, 32a); see arrows in opposing directions in cores 31a 32a in Figure 3).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20110058357 A) and Hwang et al. (US20140252679 A1), as applied to claim 10 above, and further in view of Park et al. (KR100825078 B1).
claim 14, Kim modified with Hwang teaches the roller device as claimed in claim 10. However, Kim modified with Hwang fails to teach wherein the core portion is not in contact with the first and second coils.
In the same field of endeavor pertaining to a brake device for tension control of a printing machine, Park teaches wherein the first and second coils are not in contact with the core portion (see bobbin 40 separating coils 41 from core portion 30 in Figure 4A). Tension control in the bearings of the print roller is achieved through the use of a magnetic particle break/clutch and tension sensor ([0030]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the first and second coils of Chen modified with Park to not be in contact with the core portion, as taught by Park, for the benefit of having tension control between the bearing and roller with a quick response and lower energy use.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20110058357 A), and further in view of Kang et al. (KR100841169 B1).
Regarding claim 15, Kim teaches an imprint pressure roller device (contactless imprinting apparatus 1), comprising: a chuck (chuck 57) on which a substrate (flexible substrate 20) is mounted; a roller member (roll 55) having a shaft (rotary shaft 50), the roller member to press an imprint layer and a mold on the substrate (pattern is engraved on a roll containing a rotating cylindrical mold (55) and a flexible for printing a pattern of the roll 55; pg. 5 line 4-5); a bearing part (bearing 40; see Figure 2) coupled opposite ends of the roller member (radial bearing 30 and the thrust bearing 40 may be configured to be fixed to the frame supporting it; 
In the same field of endeavor pertaining to an imprint pressure roller device, Kang teaches the roller member to move in a first direction (engraving roller and the transition roller is lifting can be separated; pg. 3 line 7), the roller member extending in a second direction perpendicular to the first direction (see piece roller 3 in Figures 1 and 2) and a frame part (first support frame 1 and second support frames 11) not restricting vertical movement of the roller member (lifting is rotatably supported by the rotation shaft, the second support frame is pivotally mounted by a second rotation support shaft to the frame; pg. 4 line 48-49). The support frame of Kang improves the ease of replacing the print pattern roller (improving the productivity by… operations such as maintenance or replacement of the print pattern roller; pg. 4 line 38-39).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the roller member of Kim move in a first direction, the roller member extending in a second direction perpendicular to the first direction and a frame part not restricting vertical movement of the roller member, as taught by Kang, for the benefit of easily replacing the print pattern roller. 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20110058357 A) and Kang et al. (KR100841169 B1), as applied to claim 15, and further in view of Rogge et al. (US 5669302 A).
Regarding claim 16, Kim modified with Kang teaches the roller device as claimed in claim 15. However, Kim modified with Kang fails to teach wherein the bearing part includes: a convex portion; an extending portion that extends from the convex portion; and a coupling wheel that is rotatably fixed to an end of the extending portion.
In the same field of endeavor pertaining to bearings placed on shaft extensions, preferably for bearings of printing and inking rollers, Rogge teaches wherein the bearing part (lid 12) includes: a convex portion (see modified Figure 2 below); an extending portion (lever 15) that extends from the convex portion; and a coupling wheel (bearing pin 16) that is rotatably fixed to an end of the extending portion (see 16 in Figure 2). The bearing part can simply and rapidly lock the bearing while producing a high pressure (col 1 line 43-52).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the bearing part of Kim modified with Kang include: a convex portion; an extending portion that extends from the convex portion; and a coupling wheel that is rotatably fixed to an end of the extending portion, as taught by Rogge, for the benefit of simply and rapidly locking the bearing while producing a high pressure.

    PNG
    media_image4.png
    390
    388
    media_image4.png
    Greyscale

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20110058357 A), Kang et al. (KR100841169 B1) and Rogge et al. (US 5669302 A), as applied to claim 16, and further in view of Frey et al. (US20090159100 A1).
Regarding claim 17, Kim modified with Kang and Rogge teaches the roller device as claimed in claim 16. However, Kim modified with Kang and Rogge fails to teach wherein the frame part includes: a frame; and a hook unit that is connected to the frame and directly coupled to the bearing part, wherein the hook unit includes: a concave portion on which the convex portion is mounted vertically and a coupling plate that is horizontally coupled to the coupling wheel by magnetism.
In the same field of endeavor pertaining to bearings placed on shaft extensions, preferably for bearings of printing and inking rollers, Rogge teaches wherein the frame part includes: a frame (roller bearing block 6); and a hook unit (lateral recess 18) that is connected to the frame (see Figure 2) and directly coupled to the bearing part (via bearing pin 16), wherein the hook unit includes: a concave portion (lateral recess 18) on which the convex portion is mounted vertically (see Figure 3). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the frame part of Kim modified with Kang and 
Further, Kim modified with Kang and Rogge fails to teach wherein the hook unit includes a coupling plate that is horizontally coupled to the coupling wheel by magnetism. In the same field of endeavor pertaining to a roller with a rotary drive mechanism, Frey teaches wherein the hook unit includes a coupling plate (rotary power coupler 420) that is horizontally coupled to the coupling wheel (roller component 426) by magnetism ([0017] first attaching element (422) configured as a first set of magnets). The attachment mechanism allows for a simple, rapid replacement of the roller ([0022] replaceable roller component (514) is attached to the rotary power coupler (508) by an attachment mechanism (516) that permits simple, rapid replacement of the drive element).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the hook unit of Kim modified with Kang and Rogge include a coupling plate that is horizontally coupled to the coupling wheel by magnetism, as taught by Frey, for the benefit of simply and rapidly replacing the roller.
Regarding claim 18, Kim modified with Kang, Rogge and Frey teaches the roller device as claimed in claim 17. However, Kim modified with Kang, Rogge and Frey fails to teach wherein the concave portion and the convex portion are horizontally spaced apart from each other by a gap.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the concave portion and the convex portion of Kim modified with Kang, Rogges and Frey be horizontally spaced apart from each other by a gap, as taught by Rogges, for the benefit of simply and rapidly locking the bearing while producing a high pressure, as discussed in claim 16.

    PNG
    media_image5.png
    610
    510
    media_image5.png
    Greyscale

Regarding claim 19, Kim modified with Kang, Rogge and Frey teaches the roller device as claimed in claim 17. However, Kim modified with Kang, Rogge and Frey fails to teach wherein the coupling plate has a concave surface.
In the same field of endeavor pertaining to a roller with a rotary drive mechanism, Frey teaches wherein the coupling plate has a concave surface (see modified Figure 4C below).
. 

    PNG
    media_image6.png
    281
    849
    media_image6.png
    Greyscale

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20110058357 A), Kang et al. (KR100841169 B1), Rogge et al. (US 5669302 A) and Frey et al. (US20090159100 A1), as applied to claim 19, and further in view of Park et al. (KR 100825078 B1). 
Regarding claim 20, Kim modified with Kang, Rogges and Frey teaches the roller device as claimed in claim 19. However, Kim modified with Kang, Rogges and Frey fails to teach wherein the bearing part includes: a core portion that is connected to the shaft of the roller member; and first and second coils that surround the core portion while not contacting the core portion.
In the same field of endeavor pertaining to a brake device for tension control of a printing machine, Park teaches wherein the first and second coils are not in contact with the core portion (see bobbin 40 separating coils 41 from core portion 30 in Figure 4A). The bearing part of Park has improved reactivity with a maximum torque that is obtained with a small amount of current, resulting in tension control with a quick response and lower energy use (has 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the first and second coils of Chen modified with Park to not be in contact with the core portion, as taught by Park, for the benefit of having tension control between the bearing and roller with a quick response and lower energy use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743